Filed 2/4/16 P. v. Taylor CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B265211

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA244373)
         v.

FARMONTAE TAYLOR,

         Defendant and Appellant.



         APPEAL from an order from the Superior Court of the County of Los Angeles,
Craig Veals, Judge. Affirmed.
         Law Offices of David R. Greifinger, David R. Greifinger, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant was convicted in 1990 and 1996 of second-degree robbery (Pen.
Code, § 2111). In 2003 he was again convicted of second-degree robbery (the underlying
case) and sentenced to 25 years to life as a third-strike offender. In April 2015, defendant
filed an application for resentencing under Proposition 47 (section 1170.18).2 The trial
court denied the application, stating “[defendant’s] underlying convictions were for
[section] 211, and he therefore is not eligible for the relief he seeks.” Defendant filed his
notice of appeal.
       On appeal, appointed counsel for defendant filed an opening brief in accordance
with People v. Wende (1979) 25 Cal. 3d 436 (Wende) requesting this court conduct an
independent review of the record to determine if there are any arguable appellate issues.
On October 30, 2015, we gave notice to defendant that his counsel had filed a Wende
brief and defendant had 30 days within which to submit a supplemental brief. Defendant
filed a letter brief in which he appears to contend there were errors in the proceedings
underlying the 2003 judgment and the judgments in other prior cases, and his appellate
counsel in this appeal provided him with ineffective assistance of counsel by failing to
advance those contentions.
       Defendant did not appeal the underlying judgment or the judgments in his prior
cases. Acting on his own behalf, he filed an unambiguous notice of appeal, referencing
the underlying trial court case number here, appealing “the erroneous denial of [his]
[P]roposition 47 motion [made] to the court.” “Our jurisdiction is ‘limited in scope to the
notice of appeal and the judgment appealed from. [Citation.]’ [Citation.]” (Ellis v. Ellis
(2015) 235 Cal. App. 4th 837, 846; Norman I. Krug Real Estate Investments, Inc. v.
Praszker (1990) 220 Cal. App. 3d 35, 46.) In addition, even had defendant appealed those
judgments, the appeal would have been untimely. (Cal. Rules of Court, rule 8.104;
Hollister Convalescent Hosp., Inc. v. Rico (1975) 15 Cal. 3d 660, 666-667.) We therefore
do not address defendant’s contentions of error.

1
       All statutory citations are to the Penal Code unless otherwise noted.
2
      Section 1170.18 “was enacted as part of Proposition 47.” (People v. Rivera (2015)
233 Cal. App. 4th 1085, 1089.)

                                              2
      In addition to reviewing the matters raised in defendant’s letter brief, we have
made an independent examination of the entire record to determine if there are any other
arguable issues on appeal. Based on that review, we have determined there are no other
arguable issues. We are therefore satisfied that defendant’s counsel has fully complied
with his responsibilities under Wende, supra, 25 Cal. 3d 436.


                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                KUMAR, J.


We concur:



             KRIEGLER, Acting P. J.



             BAKER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            3